 Case 1:21-cv-00554-PLM-PJG ECF No. 1, PageID.1 Filed 06/29/21 Page 1 of 9




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN


CAROLYN SMITH,

             Plaintiff,


v.                                          CASE NO: 21-cv
                                            HON:


ADRIAN TOWNSHIP, and JOSHUA PERRY
in his individual and official capacities.

            Defendants,

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 THOMAS P. KERR (P84864)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321 (fax)
 Amy.derouin@cjtrainor.com
 Thomas.kerr@cjtrainor.com



                             COMPLAINT AND JURY DEMAND

      NOW COMES Plaintiff, CAROLYN SMITH, by and through her attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and for her Complaint against the

above-named Defendants states as follows:




                                            1
 Case 1:21-cv-00554-PLM-PJG ECF No. 1, PageID.2 Filed 06/29/21 Page 2 of 9




1. Plaintiff is a resident of the City of Adrian, County of Lenawee County, State of

    Michigan.

2. Defendant ADRIAN TOWNSHIP is a municipal corporation and governmental

   subdivision organized and existing under the laws of the State of Michigan.

3. Defendant JOSHUA PERRY is and/or was a police officer employed by the

   Adrian Township Police Department and was acting under color of law, in his

   individual and official capacity, and within the course and scope of his

   employment at all times mentioned herein.

4. All relevant events giving rise to this lawsuit occurred in the City of Adrian,

   County of Lenawee, State of Michigan.

5. This lawsuit arises out of Defendants’ violation of Plaintiff’s federal

   constitutional rights as secured by the Fourth Amendment as it applies to the

   States through the Fourteenth Amendment to the United States Constitution and

   consequently, Plaintiff has a viable claim for damages under 42 U.S.C. § 1963.

   Plaintiff also has viable state law claims.

6. Jurisdiction is vested in this Court pursuant to 28 U.S.C. § 1331 [federal question]

   and 28 U.S.C. § 1343 [civil rights].

7. That the amount in controversy exceeds Seventy-Five Thousand Dollars

   ($75,000.00), not included interest, costs, and attorney fees.




                                                 2
 Case 1:21-cv-00554-PLM-PJG ECF No. 1, PageID.3 Filed 06/29/21 Page 3 of 9




                                       FACTS

8. On April 28, 2021, Plaintiff’s son was confronted by Officer Payne at Plaintiff’s

   residence regarding an incident that occurred earlier in the day at a local 7/11

   convenience store.

9. Plaintiff awoke from the lights of Officer Payne’s vehicle and went outside to

   assess the situation.

10. At this time, Plaintiff and her son were discussing what happened with Officer

   Payne and the situation was calm.

11. Defendant Perry then came running onto the scene from his vehicle yelling and

   escalating the situation while pointing a taser at Plaintiff, Plaintiff’s son and

   Plaintiff’s husband, David Natal.

12. Plaintiff immediately raised her hands and informed Defendant that the situation

   was calm as she tried to step back away from the Defendant and Officer Payne.

13. Defendant then grabbed Plaintiff by her wrist and yanked her towards him while

   pointing his tazer over Plaintiff towards her son, who was still standing by the

   vehicle talking with Officer Payne.

14. Defendant Perry without making any commands or any attempt to try and

   understand the situation tazed Plaintiff’s son over Plaintiff.

15. Plaintiff immediately put her hands up and tried again to calm down the angered

   and unreasonable Defendant Perry, while Plaintiff’s son screamed in pain.


                                             3
 Case 1:21-cv-00554-PLM-PJG ECF No. 1, PageID.4 Filed 06/29/21 Page 4 of 9




16. Defendant Perry then grabbed Plaintiff by the back of her neck, pressed the tazer

   to her back, threw her to the ground and tazed her.

17. Defendant Perry subsequently stepped on Plaintiff’s legs, pointed the taser again

   in her face, and knelt on her ribs, while Plaintiff’s son and husband cried out that

   Plaintiff suffered from a heart condition.

18. Defendant Perry than remained kneeling on Plaintiff’s ribs and stomach with the

   full force of his weight while he pointed the tazer at her husband and while

   Plaintiff was begging for him to take off the pressure to her stomach.

19.As a result of Defendants’ unlawful actions and/or inactions, Plaintiff sustained

   injuries and damages.

                                 COUNT I
               VIOLATION OF THE FOURTH AMENDMENT
                    42 U.S.C. § 1983 EXCESSIVE FORCE

20.Plaintiff realleges and incorporates by reference each and every paragraph of this

   Complaint as though fully set forth herein.

21.At all relevant times herein, the individual Defendant Perry acted under color of

   law, within the scope and course of his employment, and in his official and

   individual capacities.

22.Defendant Perry violated Plaintiff’s clearly established and federally protected

   rights as set forth under the United States Constitution and the Amendments

   thereto, including, but not limited to, the Fourth Amendment of the United States

                                                4
 Case 1:21-cv-00554-PLM-PJG ECF No. 1, PageID.5 Filed 06/29/21 Page 5 of 9




   Constitution to be free from unreasonable searches and seizures mainly to be free

   from excessive use of force, when he employed unnecessary and unreasonable

   excessive force which resulted in significant injuries to Plaintiff.

23.The actions of Defendant Perry were at all times objectively unreasonable in

   violation of Plaintiff’s clearly established rights under the Fourth Amendment to

   the United States Constitution which proximately resulted in significant injuries

   to Plaintiff.

24.Defendant Perry is not entitled to qualified immunity because he violated

   Plaintiff’s clearly established Fourth Amendment right to be free from excessive

   use of force.

25.As a proximate result of the violations and/or deprivations of Plaintiff’s

   constitutional rights by Defendants, Plaintiff has a viable claim for compensatory

   and punitive damages pursuant to 42 U.S.C. § 1983 together with costs, interests,

   and attorney fees as set forth in 42 U.S.C. § 1988.

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in his favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of interest, costs, and

attorney fees.




                                              5
 Case 1:21-cv-00554-PLM-PJG ECF No. 1, PageID.6 Filed 06/29/21 Page 6 of 9




                               COUNT II
                      DEFENDANT ADRIAN TOWNSHIP
                      CONSTITUTIONAL VIOLATIONS

26. Plaintiff realleges and incorporates by reference each and every paragraph of this

   Complaint as though fully set forth herein.

27. Defendant Adrian Township permitted customs, practices, and/or policies which

   resulted in the violations of Plaintiff’s constitutional rights as complained of

   herein.

28. These customs, practices, and/or policies included, but were not limited to, the

   following:

      a. Failing to adequately train and/or supervise its police officers so as to

         prevent violations of citizens’ constitutional rights;

      b. Failing to adequately train and/or supervise police officers regarding the

         proper use of force;

      c. Failing to adequately train and/or supervise police officers regarding

         proper procedures for conducting investigations into alleged criminal

         conduct; and

      d. Failing to adequately supervise, review, and/or discipline police officers

         whom Defendant Adrian Township knew or should have known were

         violating or were prone to violate citizens’ constitutional rights, thereby




                                             6
 Case 1:21-cv-00554-PLM-PJG ECF No. 1, PageID.7 Filed 06/29/21 Page 7 of 9




          permitting and/or encouraging its police officers to engage in unlawful

          conduct.

29.Defendant’s conduct was so reckless so as to demonstrate deliberate indifference

   for whether an injury resulted.

30.Defendant’s acts and/or indifference and/or omissions were the direct and

   proximate cause of Plaintiff’s injuries.

31.The facts as set forth in the preceding paragraphs constitute a violation of

   Plaintiff’s constitutional rights; and pursuant to 42 U.S.C. § 1983, Plaintiff has a

   viable claim for compensatory and punitive damages, costs, and attorney fees as

   set forth in 42 U.S.C. § 1988

      WHEREFORE, Plaintiff respectfully requests that this Honorable Court

enter an award in her favor and against Defendants in an amount in excess of

Seventy-Five Thousand Dollars ($75,000.00) exclusive of costs, interest, and

attorney fees.

                                   Respectfully Submitted,
                                   CHRISTOPHER TRAINOR & ASSOCIATES

                                    s/ Christopher Trainor      .
                                   CHRISTOPHER J. TRAINOR (P42449)
                                   AMY J. DEROUIN (P70514)
                                   THOMAS P. KERR (P84864)
Dated: June 29, 2021               Attorneys for Plaintiff
CJT/TPK                            9750 Highland Road
                                   White Lake, MI 48386
                                   (248) 886-8650


                                              7
 Case 1:21-cv-00554-PLM-PJG ECF No. 1, PageID.8 Filed 06/29/21 Page 8 of 9




                          UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF MICHIGAN


CAROLYN SMITH,

             Plaintiff,


v.                                       CASE NO: 21-cv
                                         HON:


ADRIAN TOWNSHIP, and JOSHUA PERRY
in his individual and official capacities.

            Defendants,

 CHRISTOPHER TRAINOR & ASSOCIATES
 CHRISTOPHER J. TRAINOR (P42449)
 AMY J. DEROUIN (P70514)
 THOMAS P. KERR (P84864)
 Attorneys for Plaintiff
 9750 Highland Road
 White Lake, MI 48386
 (248) 886-8650 / (248) 698-3321 (fax)
 Amy.derouin@cjtrainor.com
 Thomas.kerr@cjtrainor.com



                             DEMAND FOR JURY TRIAL




                                         8
 Case 1:21-cv-00554-PLM-PJG ECF No. 1, PageID.9 Filed 06/29/21 Page 9 of 9




      NOW COMES Plaintiff, CAROLYN SMITH, by and through her attorneys,

CHRISTOPHER TRAINOR & ASSOCIATES, and hereby makes a Demand for

Trial by Jury in the above-captioned matter.

                                Respectfully Submitted,
                                CHRISTOPHER TRAINOR & ASSOCIATES

                                 s/ Christopher Trainor         .




                                CHRISTOPHER J. TRAINOR (P42449)
                                AMY J. DEROUIN (P70514)
                                THOMAS P. KERR (P84864)
                                Attorneys for Plaintiff
                                9750 Highland Road
                                White Lake, MI 48386
                                (248) 886-8650
                                amy.derouin@cjtrainor.com

Dated: June 29, 2021
CJT/TPK




                                               9
